Preliminary Remarks
This Office action is an examination of the instant application as published, US 2019/0145456 A1.  All specification citations below have been taken from said publication.

A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the changes in applicants’ preliminary amendment are too extensive to be entered by any other means.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Specification
The disclosure is objected to as failing to comply with 37 CFR 1.77(c) for failing to include section headings.

Claim Rejections - 35 USC § 102
Claim(s) 16-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vasicek, US 9,157,482.  Vasicek discloses a steering shaft (10) for a motor vehicle, comprising:
an outer shaft (12), and 
an inner shaft (14) disposed in the outer shaft in a torque-locking and axially displaceable manner, the inner shaft having an axial inner stop (46) that projects radially outwards from an outer face of the inner shaft and which, when the inner shaft is pulled out of the outer shaft, is positioned to strike against an axial outer stop (28) that projects radially inwards from an inner face of the outer shaft to delimit the travel of the inner shaft in the outer shaft in a pull-out direction (col. 2, line 64 through col. 3, line 2),
including two inner stops (46) and two outer stops (28), wherein Fig. 3 shows the two inner stops are arranged on the inner shaft and the two outer stops are each positioned to strike a corresponding one of the inner stops, wherein the two outer stops are arranged on the outer shaft in the peripheral direction at a spacing of 180 degrees from each other.

Claims 16-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castellon, 5,580,071482.  Castellon shows a steering shaft for a motor vehicle, comprising:
an outer shaft (2), and 
an inner shaft (1) disposed in the outer shaft in a torque-locking and axially displaceable manner, the inner shaft having an axial inner stop (see “the end” at col. 2, line 27) that projects radially outwards from an outer face (8) of the inner shaft and which, when the inner shaft is pulled out of the outer shaft, is positioned to strike against an axial outer stop (9) that projects 
including two inner stops and two outer stops (9, 9’), the two inner stops are arranged on the inner shaft and the two outer stops are each positioned to strike a corresponding one of the inner stops, wherein the two outer stops are arranged on the outer shaft in the peripheral direction at a spacing of 180 degrees from each other (col. 2, lines 31-33).

Claims 16, 19-21, 23, 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hazebrook, US 4,941,862.  Fig. 8 shows a steering shaft for a motor vehicle, comprising: 
an outer shaft (26), and 
an inner shaft (25) disposed in the outer shaft in a torque-locking and axially displaceable manner, the inner shaft having an axial inner stop (40) that projects radially outwards from an outer face of the inner shaft and which, when the inner shaft is pulled out of the outer shaft, is positioned to strike against axial outer stops (45) that project radially inwards from an inner face of the outer shaft to delimit the travel of the inner shaft in the outer shaft in a pull-out direction (col. 5, lines 28 & 29), 
wherein the outer stops are introduced by a forming process (col. 5, lines 25-27) into an end portion of the outer shaft in a direction, wherein an axis of the direction of introduction forms an angle of more than 20 degrees relative to a radial direction of the outer shaft.

Claims 16, 19-23 & 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bastein, US 2005/0194775.  Bastein discloses a steering shaft (1) for a motor vehicle, comprising: 
an outer shaft (2), and 
an inner shaft (3) disposed in the outer shaft in a torque-locking and axially displaceable manner, the inner shaft having an axial inner stop (3.1) that projects radially outwards from an outer face of the inner shaft and which, when the inner shaft is pulled out of the outer shaft, is positioned to strike against axial outer stops (8, 8’) that project radially inwards from an inner face of the outer shaft to delimit the travel of the inner shaft in the outer shaft in a pull-out direction (paragraph 0029), 
wherein Figs. 1 & 4 show the outer stops are introduced in each case by a forming process (paragraph 0036) into a respective end region (1.3) of a longitudinal toothing (2.1) on the inner face of the outer shaft, wherein the axis of the direction of the introduction is located in a plane arranged substantially tangentially to the outer face of the inner shaft,
wherein Figs. 1 & 3 show the outer stop (9) is introduced into a front face of the outer shaft, wherein the axis of the direction of the introduction is located in a plane enclosing a rotational axis of the outer shaft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679